


EXHIBIT 10.6

 

HORMEL FOODS CORPORATION

SUPPLEMENTAL RETIREMENT BENEFITS PLAN

FOR THE BENEFIT OF JOEL W. JOHNSON

(1999 Restatement)

 

 

First Established on September 18, 1995

and
As Amended and Restated Effective October 1, 1999

 

--------------------------------------------------------------------------------


 

HORMEL FOODS CORPORATION
SUPPLEMENTAL RETIREMENT BENEFITS PLAN
FOR THE BENEFIT OF JOEL W. JOHNSON
(1999 Restatement)

 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS

 

 

 

SECTION 2.

BENEFITS PAYABLE

 

 

 

 

2.1.

Benefit for the Employee

 

 

2.1.1.        Amount of Benefit

 

 

2.1.2.        Form of Benefit

 

 

2.1.3.        Election of Lump Sum Payment

 

2.2.

Code § 162(m) Delay

 

2.3.

Benefit for Survivors

 

 

2.3.1.        Amount of Benefit

 

 

2.3.2.        Form of Benefit

 

 

2.3.3.        Commutation

 

 

 

SECTION 3.

FUNDING

 

 

 

 

3.1.

Unfunded Obligation

 

3.2.

Hedging Investments

 

3.3.

Consensual Creditor

 

 

 

SECTION 4.

GENERAL MATTERS

 

 

 

 

4.1.

Amendments and Termination

 

4.2.

ERISA Administrator

 

4.3.

Service of Process

 

4.4.

Limited Benefits

 

4.5.

Spendthrift Provision

 

4.6.

Administrative Determinations

 

4.7.

Rules and Regulations

 

4.8.

Certifications

 

4.9.

Errors in Computations

 

 

 

SECTION 5.

FORFEITURE OF BENEFITS

 

i

--------------------------------------------------------------------------------


 

SECTION 6.

CLAIMS PROCEDURE

 

 

 

 

6.1.

Original Claim

 

6.2.

Claims Review Procedure

 

6.3.

General Rules

 

 

 

SECTION 7.

CONSTRUCTION

 

 

 

 

7.1.

ERISA Status

 

7.2.

IRC Status

 

7.3.

Effect on Other Plans

 

7.4.

Document Construction

 

7.5.

References to Laws

 

7.6.

Effect on Employment

 

7.7.

Choice of Law

 

 

 

SIGNATURE

 

 

ii

--------------------------------------------------------------------------------


 

HORMEL FOODS CORPORATION
SUPPLEMENTAL RETIREMENT BENEFITS PLAN
FOR THE BENEFIT OF JOEL W. JOHNSON
(1999 Restatement)

 

Hormel Foods Corporation, a Delaware corporation, heretofore established an
unfunded, supplemental, nonqualified plan of deferred compensation (the “SERP”)
for the benefit of Joel W. Johnson, the President and Chief Executive Officer of
Hormel Foods Corporation.  Hormel Foods Corporation has reserved the power to
amend the SERP from time to time.  Hormel Foods Corporation now desires to
exercise that power of amendment by the adoption of this restatement of the SERP
effective October 1, 1999.

 

SECTION 1

 

DEFINITIONS

 

The term “Deemed Service” shall mean a number of years of service to be credited
under this SERP (and subject to all the conditions of this SERP) based on the
date of the Employee’s Termination of Employment or death as if the years had in
fact been served with Employer according to the following table:

 

If the Employee’s
Termination of Employment
or death occurs:

 

DEATH
For the purpose of computing
the benefit (if any) under
§ 2.3 and §7.3, his Deemed
Service shall be:

 

INVOLUNTARY
If his Termination of
Employment is an
Involuntary Termination, for
the purpose of computing the
benefit(if any)  under § 2.1
and § 7.3, his Deemed Service
shall be:

 

VOLUNTARY
If his Termination of
Employment is a Voluntary
Termination, for the purpose
of computing the benefit (if
any)  under § 2.1 and § 7.3,
his Deemed Service shall be:

 

Before 7/14/2003

 

14 years

 

14 years

 

0 years

 

After 7/13/2003 but
before 7/14/2004

 

14 years

 

14 years

 

14 years

 

After 7/13/2004 but
before 7/14/2005

 

17 years

 

17 years

 

17 years

 

After 7/13/2005

 

24 years

 

24 years

 

24 years

 

 

The term “Employee” shall mean and refer to Joel W. Johnson, a resident of the
state of Minnesota.

 

The term “Employer” shall mean and refer to HORMEL FOODS CORPORATION, a Delaware
corporation.

 

--------------------------------------------------------------------------------


 

The term “Excess Plan” shall mean and refer to the nonqualified pension benefit
plan known as the  HORMEL FOODS CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT
PLAN, as it exists from time to time.

 

The term “Involuntary Termination” shall mean any Termination of Employment that
is required by the Employer.

 

The term “Other Plan Benefits” shall mean the benefits paid or payable to or
with respect to the Employee from other qualified and nonqualified retirement
plans of prior employers to the extent that the Employer determines that such
other benefits are attributable to employer (rather than Employee)
contributions.  To the extent that such other benefit is paid or payable in a
form or at a time other than the form and time that the benefit is payable under
this SERP, the Employer in its discretion shall, applying factors, methods and
assumptions determined by it to be consistent with those then in effect under
the Pension Plan, convert that other benefit to a form and time that is
consistent with the form and time of benefit payable under this SERP.

 

The term “Pension Plan” shall mean and refer to the tax-qualified defined
benefit pension plan known as the HORMEL FOODS CORPORATION SALARIED EMPLOYEES’
PENSION PLAN, as it exists from time to time.

 

The term “SERP” shall mean and refer to the unfunded, supplemental,
nonqualified, plan of deferred compensation for the benefit of Employee
established and maintained under this document and, when the context so
requires, shall refer to this document as it may be amended from time to time.

 

The term “Voluntary Termination” shall mean any Termination of Employment that
is not an Involuntary Termination.

 

Words and phrases used in this SERP with initial capital letters, which are
defined in the Pension Plan documents and which are not separately defined in
this SERP, shall have the same meaning ascribed to them in the Pension Plan
documents.

 

This SERP supersedes and replaces all prior agreements, if any, between the
Employer and the Employee regarding the matters specified herein.  This
restatement of the SERP supersedes and replaces the prior SERP which was adopted
on September 18, 1995.

 

SECTION 2

 

BENEFITS PAYABLE

 

2.1.                              Benefit for the Employee.

 

2

--------------------------------------------------------------------------------


 

2.1.1.                     Amount of Benefit.  Upon the Employee’s Termination
of Employment with the Employer, the Employer shall pay to the Employee the
excess, if any, of:

 

(a)                                  the amount that would have been payable to
the Employee under the Pension Plan and the Excess Plan if such benefit had been
determined:

 

(i)

 

without regard to the benefit limitations under section 415 of the Code, and

 

 

 

(ii)

 

without regard to the compensation limitation of section 401(a)(17) of the Code,
and

 

 

 

(iii)

 

assuming that the Employee’s actual Benefit Service and Vesting Service were
each respectively increased by the amount of the Employee’s Deemed Service; over

 

(b)                                 the amount actually paid from the Pension
Plan and the Excess Plan and as Other Plan Benefits.

 

2.1.2.                     Form of Benefit.  Unless a lump sum form of payment
has been elected pursuant to Section 2.1.3, this benefit (minus the withholding,
payroll and other taxes which must be deducted therefrom) shall be defined as a
benefit payable to the Employee in the same manner, at the same time, for the
same duration and in the same form as if such benefit had been paid directly
from the Pension Plan.  For this purpose, all elections and optional forms of
settlement in effect and all other rules governing the payment of benefits under
the Pension Plan shall, to the extent practicable, be given effect under this
SERP so that the Employee would receive from a combination of the Pension Plan,
the Excess Plan and this SERP  the same benefit (minus the withholding, payroll
and other taxes which must be deducted therefrom) which would have been received
under the Pension Plan if this benefit and the Excess Plan benefit had been paid
from the Pension Plan.

 

2.1.3.                     Election of Lump Sum Payment.  At any time and from
time to time, the Employee may file with the Employer an election to receive any
benefit due to the Employee under this SERP either in the form prescribed in
Section 2.1.2 or in an actuarially equivalent single lump sum cash payment
within the thirty (30) days following the earliest date on which such benefit
would otherwise be payable under Section 2.1.  The single lump sum shall be
calculated by reference to interest and mortality factors then in effect under
the Excess Plan. Each such election shall supercede all prior elections. 
Notwithstanding the foregoing, any election shall be disregarded as if it had
never been filed (and any prior effective election shall be given effect) unless
the election:

 

(a)                                  was filed with the Employer at least one
(1) year before the Termination of Employment, and

 

3

--------------------------------------------------------------------------------


 

(b)                                 was filed with the Employer at least one (1)
year after any other prior election was filed with the Employer.

 

Each such election shall be made in writing upon forms furnished by the Employer
and shall conform to such other procedural and substantive rules as the Employer
shall establish.

 

If the Employee shall have effectively elected the single lump sum form of
payment and dies after Termination of Employment but before the single lump sum
is paid, that single lump sum shall be paid to the personal representative of
the Employee’s estate.  If the Employee has had a Termination of Employment and
dies before the receipt of annuity benefits which should have been paid under
the terms of this SERP between his Termination of Employment and his death, such
annuity benefits shall be payable to the personal representative of the
Employee’s estate.

 

2.2.                              Code § 162(m) Delay.  If the Employer
determines that delaying the time when the initial payments are to be made or
commenced to the Employee would increase the probability that such payments
would be fully deductible for federal or state income tax purposes, the Employer
may unilaterally delay the time for the making or commencement of payments for
not more than twelve (12) months after the date such payments would otherwise be
payable.

 

2.3.                              Benefit for Survivors.

 

2.3.1.                     Amount of Benefit.  Upon the death of the Employee,
the Employer shall pay to the surviving spouse or other joint or contingent
annuitant or beneficiary of the Employee the excess, if any, of:

 

(a)                                  the amount that would have been payable to
the surviving spouse or other joint or contingent annuitant or beneficiary under
the Pension Plan and the Excess Plan if such benefit had been determined:

 

(i)

 

without regard to the benefit limitations under section 415 of the Code, and

 

 

 

(ii)

 

without regard to the compensation limitation of section 401(a)(17) of the Code,
and

 

 

 

(iii)

 

assuming that the Employee’s actual Benefit Service and Vesting Service were
each respectively increased by the amount of the Employee’s Deemed Service; over

 

(b)                                 the amount actually paid from the Pension
Plan and the Excess Plan and as Other Plan Benefits.

 

No benefit shall be due under this SERP to any surviving spouse or other joint
or contingent annuitant or beneficiary of the Employee if a single lump sum has
been paid (or is payable) to the Employee or the personal representative of the
Employee’s estate pursuant to Section 2.1.

 

4

--------------------------------------------------------------------------------


 

2.3.2.                     Form of Benefit.  This benefit (minus the
withholding, payroll and other taxes which must be deducted therefrom) shall be
defined as a benefit payable to the surviving spouse or other joint or
contingent annuitant or beneficiary in the same manner, at the same time, for
the same duration and in the same form as if such benefit had been paid directly
from the Pension Plan.  For this purpose, all elections and optional forms of
settlement in effect and all other rules governing the payment of benefits under
the Pension Plan shall, to the extent practicable, be given effect under this
SERP so that the surviving spouse or other joint or contingent annuitant or
beneficiary would receive from a combination of the Pension Plan, the Excess
Plan and this SERP  the same benefit (minus the withholding, payroll and other
taxes which must be deducted therefrom) which would have been received under the
Pension Plan if this benefit and the Excess Plan benefit had been paid from the
Pension Plan.

 

2.3.3.                     Commutation.  Notwithstanding the foregoing, the
benefit described in Section 2.3.1 shall, without any further elections,
consents or notices, be commuted to and paid in an actuarially equivalent single
lump sum cash payment within the thirty (30) days following the earliest date on
which such benefit would otherwise be payable under Section 2.3.  The single
lump sum shall be calculated by reference to interest and mortality factors then
in effect under the Excess Plan.

 

SECTION 3

 

FUNDING

 

3.1.                              Unfunded Obligation.  The obligation of the
Employer to make payments under this SERP constitutes only the unsecured (but
legally enforceable) promise of the Employer to make such payments.  The
Employee shall have no lien, prior claim or other security interest in any
property of any Employer.  If a fund is established by the Employer in
connection with this SERP, the property therein shall remain the sole and
exclusive property of the Employer.  The Employer will pay the cost of this SERP
out of its general assets.

 

3.2.                              Hedging Investments.  If the Employer elects
to finance all or a portion of its costs in connection with this SERP through
the purchase of life insurance or other investments, the Employee agrees, as a
condition of participation in this SERP, to cooperate with the Employer in the
purchase of such investment to any extent reasonably required by the Employer
and relinquishes any claim he may have either for himself or any beneficiary to
the proceeds of any such investment or any other rights or interests in such
investment.  If the Employee fails or refuses to cooperate, then notwithstanding
any other provision of this SERP the Employer may immediately and irrevocably
terminate and forfeit all benefits payable to or with respect to the Employee
under this SERP.

 

3.3.                              Consensual Creditor.  Neither the Employer’s
officers nor any member of its Board in any way secures or guarantees the
payment of any benefit or amount which may become due and

 

5

--------------------------------------------------------------------------------


 

payable hereunder to or with respect to the Employee.  The Employee entitled at
any time to payments hereunder shall look solely to the assets of the Employer
for such payments as an unsecured, general creditor.  After benefits shall have
been paid to or with respect to the Employee and such payment purports to cover
in full the benefit hereunder, the Employee shall have no further right or
interest in the other assets of the Employer in connection with this SERP. 
Neither the Employer nor any of its officers nor any member of its Boards of
Directors shall be under any liability or responsibility for failure to effect
any of the objectives or purposes of this SERP by reason of the insolvency of
the Employer.

 

SECTION 4

 

GENERAL MATTERS

 

4.1.                              Amendments and Termination.  This SERP may be
amended by action of the Employer’s Board of Directors without the consent of
the Employee in whole or in part, from time to time and at any time; provided,
however, that no amendment (including termination) of this SERP shall be
effective as to the Employee to the extent the amendment would have the effect
of diminishing the benefits payable to or with respect to the Employee under
this SERP (whether benefits earned in the past or to be earned in the future) or
the procedural rights of the Employee under this SERP unless the Employee has
consented to such amendment in writing.

 

4.2.                              ERISA Administrator.  The Employer shall be
the plan administrator of this SERP.

 

4.3.                              Service of Process.  In the absence of any
designation to the contrary by the Employer, the Secretary of the Employer is
designated as the appropriate and exclusive agent for the receipt of service of
process in any legal proceeding, including arbitration, involving this SERP.

 

4.4.                              Limited Benefits.  This SERP shall not provide
any benefits determined with respect to any defined contribution plan.

 

4.5.                              Spendthrift Provision.  Neither the Employee
nor any other person shall have the power to transmit, assign, alienate, dispose
of, pledge or encumber any benefit payable under this SERP before its actual
payment to such person.  The Employer shall not recognize any such effort to
convey any interest under this SERP.  No benefit payable under this SERP shall
be subject to attachment, garnishment, execution following judgment or other
legal process before actual payment to such person.  This section shall not
prevent the Employer from observing the terms of a qualified domestic relations
order as provided in section 206(d) of ERISA.

 

4.6.                              Administrative Determinations.  The Employer
shall make such determinations as may be required from time to time in the
administration of this SERP.  The Employer shall have the discretionary
authority and responsibility to interpret and construe this SERP and to
determine all factual and legal questions under this SERP, including but not
limited to the

 

6

--------------------------------------------------------------------------------


 

entitlement of the Employee to a benefit, and the amounts of their respective
interests.  Each interested party may act and rely upon all information reported
to them hereunder and need not inquire into the accuracy thereof, nor be charged
with any notice to the contrary.

 

4.7.                              Rules and Regulations.  Any rule not in
conflict or at variance with the provisions hereof may be adopted by the
Employer.

 

4.8.                              Certifications.  Information to be supplied or
written notices to be made or consents to be given by the Employer pursuant to
any provision of this SERP may be signed in the name of the Employer by any
officer who has been authorized to make such certification or to give such
notices or consents.

 

4.9.                              Errors in Computations.  The Employer shall
not be liable or responsible for any error in the computation of any benefit
payable to or with respect to the Employee resulting from any misstatement of
fact made by the Employee or by or on behalf of any survivor to whom such
benefit shall be payable, directly or indirectly, to the Employer, and used by
the Employer in determining the benefit.  The Employer shall not be obligated or
required to increase the benefit payable to or with respect to the Employee
which, on discovery of the misstatement, is found to be understated as a result
of such misstatement of the Employee.  However, the benefit of the Employee
which is overstated by reason of any such misstatement shall be reduced to the
amount appropriate in view of the truth (and to recover any prior overpayment).

 

SECTION 5

 

FORFEITURE OF BENEFITS

 

All unpaid benefits under this SERP, shall be permanently forfeited upon the
determination by the Board of the Employer that the Employee, either before or
after Termination of Employment:

 

(a)                                  engaged in a criminal or fraudulent conduct
resulting in harm to the Employer or an affiliate of the Employer; or

 

(b)                                 divulged any confidential information or
trade secrets of the Employer or an affiliate of the Employer; or

 

(c)                                  provided the Employer or an affiliate of
the Employer with false reports concerning his business interests or employment;
or

 

(d)                                 made false representations which are relied
upon by the Employer or an affiliate of the Employer in furnishing information
to an affiliate, partner, auditor or any regulatory or governmental agency; or

 

7

--------------------------------------------------------------------------------


 

(e)                                  maintained an undisclosed, unauthorized
conflict of interest in the discharge of the duties owed by him to the Employer
or an affiliate of the Employer; or

 

(f)                                    engaged in reckless or grossly negligent
activity toward the Employer or an affiliate of the Employer which is admitted
or judicially proven and which results in harm to the Employer or an affiliate
of the Employer; or

 

(g)                                 engaged during his employment or within two
(2) years after his Termination of Employment in any employment or
self-employment with a competitor of the Employer within the geographical area
which is then served by the Employer.

 

SECTION 6

 

CLAIMS PROCEDURE

 

The claims procedure set forth in this section shall be the exclusive procedure
for the disposition of claims for benefits arising under this SERP.  Without
limiting the generality of the following, an application for benefits and any
objection to a forfeiture shall be processed as a claim for the purposes of this
section.

 

6.1.                              Original Claim.  Any person may, if he so
desires, file with the Board of the Employer a written claim for benefits under
this SERP.  Within ninety (90) days after the filing of such a claim, the Board
shall notify the claimant in writing whether the claim is upheld or denied in
whole or in part or shall furnish the claimant a written notice describing
specific special circumstances requiring a specified amount of additional time
(but not more than one hundred eighty days from the date the claim was filed) to
reach a decision on the claim.  If the claim is denied in whole or in part, the
Board shall state in writing:

 

(a)                                  the specific reasons for the denial;

 

(b)                                 the specific references to the pertinent
provisions of this SERP on which the denial is based;

 

(c)                                  a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and

 

(d)                                 an explanation of the claims review
procedure set forth in this section.

 

6.2.                              Claims Review Procedure.  Within sixty (60)
days after receipt of notice that the claim has been denied in whole or in part,
the claimant may file with the Board a written request

 

8

--------------------------------------------------------------------------------


 

for a review and may, in conjunction therewith, submit written issues and
comments.  Within sixty (60) days after the filing of such a request for review,
the Board shall notify the claimant in writing whether, upon review, the claim
was upheld or denied in whole or in part or shall furnish the claimant a written
notice describing specific special circumstances requiring a specified amount of
additional time (but not more than one hundred twenty days from the date the
request for review was filed) to reach a decision on the request for review.

 

6.3.                              General Rules.

 

(a)                                  No inquiry or question shall be deemed to
be a claim or a request for a review of a denied claim unless made in accordance
with the claims procedure.  The Board may require that any claim for benefits
and any request for a review of a denied claim be filed on forms to be furnished
by the Board upon request.

 

(b)                                 All decision on claims and on requests for a
review of denied claims shall be made by the Board.

 

(c)                                  The Board may, in its discretion, hold one
or more hearings on a claim or a request for a review of a denied claim.

 

(d)                                 Claimants may be represented by a lawyer or
other representative (at their own expense), but the Board reserves the right to
require the claimant to furnish written authorization.  A claimant’s
representative shall be entitled to receive copies of notices sent to the
claimant.

 

(e)                                  The decision of the Board on a claim and on
a request for a review of a denied claim shall be served on the claimant in
writing.  If a decision or notice is not received by a claimant within the time
specified, the claim or request for a review of a denied claim shall be deemed
to have been denied.

 

(f)                                    Prior to filing a claim or a request for
a review of a denied claim, the claimant or the claimant’s representative shall
have a reasonable opportunity to review a copy of this SERP and all other
pertinent documents in the possession of the Employer.

 

(g)                                 The Board may permanently or temporarily
delegate all or a portion of its authority and responsibility under this
Section 6 to a committee or individual.

 

9

--------------------------------------------------------------------------------


 

SECTION 7

 

CONSTRUCTION

 

7.1.                              ERISA Status.  This SERP is adopted with the
understanding that it is an unfunded plan maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees as provided in section 201(2), section 301(3) and
section 401(a)(1) of ERISA.  Each provision shall be interpreted and
administered accordingly.

 

7.2.                              IRC Status.  This SERP is intended to be a
nonqualified deferred compensation arrangement.  The rules of section 401(a) et.
seq. of the Code shall not apply to this SERP.  The rules of section 3121(v)(2)
and section 3306(r)(2) of the Code shall apply to this SERP.

 

7.3.                              Effect on Other Plans.  This SERP shall not
alter, enlarge or diminish any person’s employment rights or obligations or
rights or obligations under the Pension Plan, the Excess Plan or any other
plan.  It is specifically contemplated that the Pension Plan and the Excess Plan
will, from time to time, be amended and possibly terminated.  All such
amendments and termination shall be given effect under this SERP (it being
expressly intended that this SERP shall not lock in the benefit structures of
the Pension Plan or the Excess Plan as they exist at the execution of this SERP
or upon the commencement of participation, or commencement of benefits by the
Employee).

 

(a)                                  Survivor Income Benefits.  Notwithstanding
the foregoing, for the purposes of the Hormel Survivor Income Plan for
Executives, the Employee shall be considered a retiree upon his Termination of
Employment:

 

(i)

 

at or after he attains age sixty (60) years, or

 

 

 

(ii)

 

at any earlier age if his Termination of Employment is an Involuntary
Termination.

 

(b)                                 Retiree Health Benefits.  Notwithstanding
the foregoing, for the purposes of receiving whatever retiree health benefits,
if any, are then provided generally to employees of the Employer then retiring
who have years of service equal to the Employee’s Benefit Service (including
Deemed Service) under this SERP, the Employee:

 

(i)

 

shall be deemed to have Benefit Service that includes the Deemed Service at his
Termination of Employment, and

 

 

 

(ii)

 

shall be considered a retiree upon his Termination of Employment:

 

 

10

--------------------------------------------------------------------------------


 

(A)                              at or after he attains age sixty (60) years, or

 

(B)                                at any earlier age if his Termination of
Employment is an Involuntary Termination.

 

The Employer shall provide such retiree medical benefits:  (i) under the regular
health programs of the Employer to the extent that the Employer determines that
such benefits can be conferred without adverse effect on the regulatory or tax
treatment intended for those plans and programs, or (ii) under other
arrangements selected by the Employer which, in the judgment of the Employer,
provide comparable benefits.  The Employer shall also pay to the Employee an
amount equal to the tax–affected cost of the Employee’s share of any premium for
retiree medical benefits.

 

(c)                                  Survivor Health Benefits.  Notwithstanding
the foregoing, for the purposes of receiving whatever health benefits, if any,
are then provided generally to the surviving spouse and dependents of an
employee who has years of service equal to the Employee’s Benefit Service
(including Deemed Service) under this SERP, the Employee shall be deemed to have
Benefit Service that includes the Deemed Service at his death.

 

The Employer shall provide such surviving spouse and dependent medical
benefits:  (i) under the regular health programs of the Employer to the extent
that the Employer determines that such benefits can be conferred without adverse
effect on the regulatory or tax treatment intended for those plans and programs,
or (ii) under other arrangements selected by the Employer which, in the judgment
of the Employer, provide comparable benefits.  The Employer shall also pay to
the surviving spouse or dependent an amount equal to the tax–affected cost of
the surviving spouse’s or dependent’s share of any premium for medical benefits.

 

7.4.                              Document Construction.  Whenever appropriate,
words used herein in the singular may be read in the plural, or words used
herein in the plural may be read in the singular; the masculine may include the
feminine; and the words “hereof,” “herein” or “hereunder” or other similar
compounds of the word “here” shall mean and refer to the entire SERP and not to
any particular paragraph or Section of this SERP unless the context clearly
indicates to the contrary.  The titles given to the various Sections of this
SERP are inserted for convenience of reference only and are not part of this
SERP, and they shall not be considered in determining the purpose, meaning or
intent of any provision hereof.

 

7.5.                              References to Laws.  Any reference in this
SERP to a statute or regulation shall be considered also to mean and refer to
any subsequent amendment or replacement of that statute or regulation.

 

11

--------------------------------------------------------------------------------


 

 

7.6.                              Effect on Employment.  Neither the terms of
this SERP nor the benefits hereunder nor the continuance thereof shall be a term
of the employment of the Employee.  The terms of this SERP shall not give the
Employee the right to be retained in the employment of the Employer.

 

7.7.                              Choice of Law.  This instrument has been
executed and delivered in the State of Minnesota and has been drawn in
conformity to the laws of that State and shall, except to the extent that
federal law is controlling, be construed and enforced in accordance with the
laws of the State of Minnesota.

 

THIS SERP DOCUMENT, Having been previously approved by the Board of Directors of
the Employer, is hereby executed on behalf of the Employer and is hereby agreed
to by the Employee this 27th day of March, 2000.

 

 

HORMEL FOODS CORPORATION

 

 

 

 

 

 

 

By

      /s/ WILLIAM S. DAVILA

 

 

 

 

 

Its

      Board Compensation

 

 

 

 

 

 

 

   Committee Member

 

12

--------------------------------------------------------------------------------

